DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Election/Restrictions
	Applicant's election with traverse of Group IV in the reply filed on 12/06/2021 is acknowledged.  The traversal is on the ground(s) that Groups III and IV are directed to treatment tables in which there are at least a first section and a second section and in which at least the first section is adjustable that it can tilt.  This is found persuasive therefore the restriction requirement between Groups III and IV is withdrawn. However, the restriction requirement between Groups I-II and III-IV remain. Claims 1-8 are effectively withdrawn from consideration.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 14, 16, and 18-19 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 20170266077 issued to Mackin.

Regarding claim 15,
	Mackin discloses a treatment table comprising a first section at a first end (Mackin: FIG. 3 (35)) and a second section at a second end, (Mackin: FIG. 3 (37)) and two foot/arm supports extending from the first end of the treatment table, (Mackin: FIG. 3 (32, 34) wherein both (32, 34) are sized to support a forearm if desired.) wherein the first section is adjustable to tilt upwards at the first end. (Mackin: FIG. 5 see how (35) can tilt upwards, refer also to [0050])

Regarding claim 16,
	Mackin discloses the treatment table of claim 15, in which the second section is additionally adjustable to tilt upwards at a second end. (Mackin: FIG. 5 (37) can tilt upwards see also [0050])

	Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20170266077 issued to Mackin in view of YouTube video https://www.youtube.com/watch?v=aB3TMzNX9ec&t=24s by Cardon Rehab referred to as “Cardon” in the office action.

Regarding claim 9,
	Mackin discloses a treatment table (Mackin: Abstract) comprising at least a first section (Mackin: FIG. 3 (35)) and a second section (Mackin: FIG. 3 (37)) wherein the first section and the second section are both … adjustable to tilt towards each other. (Mackin: FIG. 5 see how (35) and (37) can tilt towards one another, see also [0050]) 
	Mackin does not appear to disclose that both sections can tilt independently of one another.
	However, Cardon discloses this feature see annotated figure below as well as in the video time slots 1:14 to 1:18.

    PNG
    media_image1.png
    847
    1627
    media_image1.png
    Greyscale


	It would have been obvious for one having ordinary skill in the art to modify the device of Mackin by making each section independently adjustable relative to one another as taught by Cardon since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than allow for more degrees of freed of each section of the massage table in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 10,
	The Mackin/Cardon combination discloses the treatment table of claim 9 in which the second section is larger than the first section and the second section can tilt (Mackin: FIG. 3 and 5 (37) is larger than (35)) … and the first section can tilt up to 20 degrees. (Mackin: FIG. 5 (35) can tilt up to 89 degrees see [0050])

Mackin does not appear to disclose that the second section can tilt up to 90 degrees.
	Mackin however does disclose that the second section can tilt up to 89 degrees. (Mackin: [0050])
	It would have been obvious to modify the device of Mackin to be tiltable up to 90 degrees, in order to support a patient in a complete upright position and add more flexibility in positions to that of Mackin in which one of ordinary skill in the art would have recognized as a predictable result. In addition, it has been held that where the general conditions of a claim are .  In re Aller, 105 USPQ 233.

Regarding claim 11,
	The Mackin/Cardon combination discloses the treatment table of claim 10 which additionally comprises a head section. (Mackin: FIG. 3 (33))

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackin in view of YouTube video https://www.youtube.com/watch?v=aB3TMzNX9ec&t=24s by Cardon further in view of U.S. Patent No. 6622324 issued to VanSteenburg.

Regarding claim 12,
	The Mackin/Cardon combination discloses the treatment table of claim 10.
	Mackin does not appear to disclose which additionally comprises removable leg rests which slide independently along each side of the table.

	However, VanSteenburg discloses removable leg rests which slide independently along each side of the table. (VanSteenburg: FIG. 7 shows how the leg supports (20) slide in to rail (6) and are removable)
	It would have been obvious for one having ordinary skill in the art to modify the device of Mackin to include removable leg rests which slide independently along each side of the table as taught by VanSteenburg since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no 

Regarding claim 13,
	The Mackin/Cardon/VanSteenburg combination discloses the treatment table of claim 12, which additionally comprises two foot/arm supports extending from the treatment table wherein each foot/arm support is sized to support a forearm or foot. (Mackin: FIG. 3 (32, 34) wherein both (32, 34) are sized to support a forearm if desired.)

Regarding claim 14,
	The Mackin/Cardon/VanSteenburg combination discloses the treatment table of claim 13.
Mackin does not appear to disclose in which the first section has concave contours on each side.
	However Cardon discloses a first section with concave contours on each side. (Cardon: see annotated figure below)

    PNG
    media_image2.png
    854
    1473
    media_image2.png
    Greyscale


	It would have been obvious for one having ordinary skill in the art to modify the device of Mackin to have these cutout contours in order to allow for a patient’s arms to drop down so that they may exercise them to get blood flowing in them instead of having them sit in one position while receiving a massage/treatment in which one of ordinary skill in the art would have recognized as a predictable result.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackin in view of U.S. Patent No. 6622324 issued to VanSteenburg.

Regarding claim 17,
	Mackin discloses the treatment table of claim 16.
which additionally comprises a removable leg rest on each side of the table and wherein each leg rest is independently postionable along the length of the treatment table.
	However, VanSteenburg discloses removable leg rests which slide independently along each side of the table. (VanSteenburg: FIG. 7 shows how the leg supports (20) slide in to rail (6) and are positionable along a length of (6) via hole openings (14) shown in FIGS. 1 and 7)
	It would have been obvious for one having ordinary skill in the art to modify the device of Mackin to include removable leg rests positionable independently along the length of the table as taught by VanSteenburg since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than allow for the user receiving a treatment to be held in position while the user receives a massage or treatment in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 18,
	The Mackin/VanSteenburg combination discloses the treatment table of claim 17, in which the foot/arm supports are adjustable outwardly and inwardly (Mackin: FIG. 7 see also [0052]) as well as upwardly and downwardly relative to the table. (Mackin: FIG. 6 see also [0051] “Also in FIG. 6 is shown the arm pads 32, 34 and head pad 33 that rotate round pivots and linkages 48, 49, 50, 51, 52. Any angle of rotation is within the scope of the present invention. However, in a preferred embodiment, the foot module 38, arm modules 32, 34 and head module 33 (or any other module) can pivot anywhere between 1° and 89° (in both 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackin and VanSteenburg in view of YouTube video https://www.youtube.com/watch?v=wi5cDZGdK5g by Cardon Rehab referred to as “Cardon (2)” in the office action.

Regarding claim 19,
	The Mackin/VanSteenburg discloses the treatment table of claim 18.
	Mackin does not appear to disclose which additionally comprises a removable head section.
	However, Cardon (2) discloses a removable head section. (Cardon see 0:18 where a blue headrest is seen on the table and see 0:33 to 0:37 where that same blue headrest is removed and replaced with a black headrest)

    PNG
    media_image3.png
    824
    1334
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    812
    1334
    media_image4.png
    Greyscale




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/1/2022